Name: 72/279/EEC: Council Decision of 31 July 1972 setting up a Standing Committee for Agricultural Statistics
 Type: Decision
 Subject Matter: farming systems;  EU institutions and European civil service
 Date Published: 1972-08-07

 Avis juridique important|31972D027972/279/EEC: Council Decision of 31 July 1972 setting up a Standing Committee for Agricultural Statistics Official Journal L 179 , 07/08/1972 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 4 P. 0235 Danish special edition: Series I Chapter 1972(III) P. 0797 Swedish special edition: Chapter 3 Volume 4 P. 0235 English special edition: Series I Chapter 1972(III) P. 0838 Greek special edition: Chapter 03 Volume 8 P. 0100 Spanish special edition: Chapter 03 Volume 6 P. 0060 Portuguese special edition Chapter 03 Volume 6 P. 0060 COUNCIL DECISION of 31 July 1972 setting up a Standing Committee for Agricultural Statistics (72/279/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft decision submitted by the Commission; Whereas, for the purpose of facilitating their implementation, provision is made in acts adopted by the Council relating to agricultural statistics for a procedure establishing close cooperation between Member States and the Commission ; whereas, in order to achieve such cooperation, a Committee should be set up to carry out the duties assigned to it by such acts; Whereas it is desirable that this Committee should consider any other question arising in connection with such acts, HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee for Agricultural Statistics (hereinafter called the "Committee") is hereby set up ; it shall consist of representatives of the Member States with a representative of the Commission as Chairman. Article 2 The Committee shall carry out the duties assigned to it by the provisions adopted by the Council in the field of agricultural statistics in the cases and under the conditions provided for therein. It may, moreover, consider any other question arising in connection with such provisions and referred to it by the Chairman either on his own initiative or at the request of a Member State. Article 3 The Committee shall adopt its own rules of procedure. Done at Brussels, 31 July 1972. For the Council The President T. WESTERTERP